REASONS FOR ALLOWANCE
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments and arguments filed 10/18/21 have overcome the claims rejections of the office action mailed 07/20/21.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 1, 15, 18, 20, 22, 23, 28, 39, 50-52, 55, 56, 58, 59, 62-72 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record. The method of Applicant’s claimed invention are different from the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art.  In particular, prior art does not teach or suggest nor render obvious Applicant’s method for treating a chronic or persisting bacterial infection, comprising: administering to a subject having a chronic or persisting bacterial infection comprising a population of Pseudomonas aeruginosa and undergoing treatment with an aminoglycoside antibiotic, an effective amount of a composition containing fumarate, succinate, or fumarate and succinate as active ingredients as an adjuvant to potentiate the aminoglycoside antibiotic, wherein the population of Pseudomonas aeruginosa comprises at least one persister cell and uses aerobic respiration, wherein the antibiotic effect of the aminoglycoside antibiotic in combination with fumarate, succinate or fumarate and succinate is at least 2-fold greater than the antibiotic effect of the aminoglycoside antibiotic when administered alone, thereby treating the chronic or persisting bacterial infection comprising Pseudomonas aeruginosa in the subject. Also, in experiments, described or disclosed in Applicant’s specification, fumarate and succinate yielded very strong results with regard to the potentiation of antibiotic efficacy or potentiating 
Furthermore, one of skill in the art would not have been able to predict the efficacy, with any reasonable expectation of success, of using succinate, fumarate or succinate and fumarate in combination with an aminoglycoside antibiotic for the treatment of a chronic or persisting bacterial infection comprising Pseudomonas aeruginosa in the subject, let alone expect fumarate and/or succinate potentiates the efficacy of the antibiotic by at least 2-fold compared to the efficacy of the antibiotic in the absence of fumarate and/or succinate.
In addition, there is no suggestion or motivation in the prior art references, to modify the references or combine the teachings of the references to arrive at Applicant’s claimed method. Moreover, the method of the instant invention are not taught or suggested in the prior art and are unobvious over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        

/MICHAEL C HENRY/Examiner, Art Unit 1623